DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/18/2022 has been entered. Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1 – of record), in view of Aksoy et al. (US 2016/0318341 A1), Reese (US 2017/0246913 A1), in view of Kramer (US 2021/0061014 A1 – of record), in view of Ito et al. (US 2013/0139940 A1 – of record).
Regarding claim 1, Ueda discloses a pneumatic tire 3. The pneumatic tire is configured to have the structure of a tread portion 4 extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions 6 respectively disposed on both sides of the tread portion; a pair of bead portions 10 each disposed on an inner side of the sidewall portions in a tire radial direction; a carcass layer 12 mounted between the pair of bead portions 10; a plurality of belt layers 14 disposed on an outer circumferential side of the carcass layer in the tread portion; and bands 16, 18 – (construed as a belt cover layer disposed on an outer circumferential side of the belt layers). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The pneumatic tire is further configured to have the band 18 include helically wound cords which are encased in a topping rubber and where the cord are polyester (it being understood that polyethylene terephthalate (PET) fiber cord is a polyester cord), see [0026] – (construed as the belt cover layer being formed by helically winding coating rubber-covered organic fiber cords along the tire circumferential direction, the organic fiber cord being a polyethylene terephthalate fiber cord.
 While Ueda does not explicitly disclose the PET cord is a single yarn size fineness of 700 dtex or less and in which a number of twists is 30 twists or more/100 mm, or a layer thickness G of the belt cover layer being 1.6 times or more as large as a cord diameter D of the organic fiber cord; It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire structure as claimed since:
Aksoy discloses a tire which includes the use of a low-modulus polyethylene terephthalate cap ply reinforcement layer 6 - (construed as a belt cover layer having organic fiber cords being polyethylene terephthalate) beneficial for increasing high-speed durability. The linear densities of the PET cords vary from 300 – 6000 dtex and have a twist level of 100 – 800 turns per meter (≈ 10 – 80 turns per 100 mm), see [0024], [0034]. Moreover, Reese provides a belt bandage comprising low-modulus polyethylene terephthalate cords. The central region 12 of the belt bandage having a fineness of preferably of not more than 600 dtex, being very suitable for belt bandages of pneumatic tires to include high-speed applications, see [0009] – [0010], [0016] and [0040]. It being noted both Aksoy and Reese provide belt cover layers that improve high-speed durability which is a concern/evaluation emphasis of Ueda’s inventive tire.  
Kramer discloses reinforcing plies for pneumatic tire, see [0001]- [0002]. The reinforcing plies are configured as PET cord 2 material encased in a rubber matrix 3.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And where the reinforcing plies are suitable as a belt bandage – (construed as belt cover layer), see [0025]; have a 550 dtex construction – (construed as a fineness of less than 700 dtex or less) and diameter of 0.38 - 0.45 mm, see [0018], [0022], [0035]. Kramer suggests such a configuration offers a compromise between ply thickness and strength, see [0018].
Ito discloses a pneumatic tire which includes the use of a band formed of PET cord and covering rubber, see abstract and [0019]. And further discloses the diameter of the cord to include the covering rubber x2 is appropriately adjusted as needed. And where it is generally acceptable to have a thickness of the covering rubber x2 between 0.15 – 0.70 mm (total covering rubber thickness of 0.30 – 1.40 mm). whereby, this provides a balance between degraded long-term durability and degraded high-speed durability, see [0060].
Thus, it is readily seen that updating Ueda band cord material to have a diameter of 0.40 mm as reasonably suggested by Kramer’s range and topping rubber thickness x2 of 0.7 mm (total thickness of 1.4) as reasonably suggested by Ito’s range provides the tire with a layer thickness of the belt cover layer being over 3 times as large as the cord diameter – (corresponds to 1.6 times or more as large as a cord diameter D of the organic fiber cord).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner as taught by Aksoy, Reese, Kramer and Ito to provide the tire with the aforementioned benefits. As to the claimed ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, modified Ueda further discloses the cord material is configurable as a multifilament yarn, see Kramer abstract – (construed as the organic fiber cord is formed by intertwining two or three plies).
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1 – of record), in view of Aksoy et al. (US 2016/0318341 A1), Reese (US 2017/0246913 A1), in view of Kramer (US 2021/0061014 A1 – of record), in view of Ito et al. (US 2013/0139940 A1 – of record) as applied to claims 1-2 above, and further in view of Ueda (JP 2001180220 A, hereinafter “220” – of record).
Regarding claims 3, 5, modified Ueda does not explicitly disclose the organic fiber cord has an intermediate elongation of 3.5% or less under a 2.0 cN/dtex load. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner since; Ueda (220) discloses in previous work under “220”, an inventive belt reinforcing layer 6 – (construed as a cover layer) having PET cord material under a 0.02 N/dtex (2.0 cN/dtex) load with an elongation rate (intermediate elongation) of 1.0 to 5.0%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2016/0052342 A1 – of record), in view of Aksoy et al. (US 2016/0318341 A1), Reese (US 2017/0246913 A1), in view of Kramer (US 2021/0061014 A1 – of record), in view of Ito et al. (US 2013/0139940 A1 – of record), in view of Ueda (JP 2001180220 A, hereinafter “220” – of record) as applied to claims 1 and/or 2, 5 above, and further in view of Boiocchi et al. (US 2001/0042581 A1 – of record).
Regarding claims 4, 6, modified Ueda does not explicitly disclose the organic fiber cord and a spacing S between the organic fiber cords adjacent to each other in the belt cover layer have a relationship 1.0 ≤ S/D < 1.5. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band layer of Ueda in the claimed manner since; Boiocchi discloses a radially outermost belt 16 – (construed as a cover ply) whose reinforcing cords are encased in an elastomeric material; formed of PET; have a diameter of 0.35 mm and a spacing of  0.42 mm, see FIG. 1, [0041], [0075] and Table 2. It being noted the spacing/diameter ≈ 1.2 mm. Whereby such a configuration contributes to improved fatigue resistance due to the use of smaller diameter cord and smaller layer thicknesses, see [0089] - [0090].
Response to Arguments
Applicant' s arguments, see pages 1-3, filed 10/18/2022, with respect to the rejection(s) of claim 1 under Ueda and Nakajima have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueda, Aksoy and Reese.
Applicant's arguments, see pages 1-4, filed 10/18/2022, with respect to the rejections of claims 1-2 under 35 U.S.C. 103 filed have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pg. 2 that: Claim 1 recites, "the organic fiber cord being a polyethylene terephthalate fiber cord having a single yam size fineness of 700 dtex or less." The Office Action correctly cites to Nakajima's disclosure of cord fineness being 1000-3500 dtex, which is significantly outside of the claimed range, but then misinterprets the described cord construction from Table 1 of Nakajima to assert that a value within the claimed range is disclosed. Specifically, Table 1 of Nakajima describes a cord construction of 1100/2, which the Office Action states means each cord has a fineness of 550 dtex. This is incorrect, as is apparent even from the description of Nakajima of the fineness being 1000-3500 dtex. If the fineness were 550 dtex, then the fineness cannot be in the range of 1000-3500 dtex. This would be an unreconciled discrepancy in Nakajima if 1100/2 were understood as 1100 divided by 2 as set forth in the Office Action. However, a phrasing of 1100/2 is not an equation but is a statement of the number of filaments at the described fineness. In the case of Nakajima, "1100/2" refers to two cords with a single yarn size fineness of 1100 dtex, which is different from the present invention. For example, referring to Table 11.4 (reproduced below) in chapter 11.2.1 on Tires of Handbook of Technical Textiles (Second Edition), 2016, by A.R. Horrocks (accessed at https://www.sciencedirect.com/topics/engineering/cord-yarn on October 18, 2022), describes Diolen 795T having a construction of 1100/210, which is described as being a Linear density (dtex) / filament number. Similarly, referring to Chapter 1.7.1 on Linear Density in Woven Textiles (2012) by P.K. Hari (accessed at https://www.sciencedirect.com/topics/engineering/linear-density on October 18, 2022), it is stated that "a filament yarn designated as 130/24, refers to 130 denier with 24 filaments in the cross-section." The description in Nakajima of a fineness of 1000-3500 dtex is consistent with the example cord construction of 1100/2 when understood as referring to two filaments of 1100 dtex. The rejection is based on an understanding of Nakajima that is inconsistent with and contrary to the understanding that would be had by one of ordinary skill in the art. Applicant respectfully requests that the rejection be withdrawn.
Examiner’s Response #1
Examiner respectfully disagrees. The applicant’s contention is based on different standards than what the prior art intends. Nakajima discloses a cord total fineness of 1000-3500 dtex and a cord structure (dtex) of 1100/2, see [0018] and Table 1. As commonly understood in the art the /2 is representative of the number of yarns forming the cord; and thus, the dtex rating is for the total yarn count. That is, 1100/2 is a total fineness value in dtex where the individual yarns are rated at 1100 divided by the number of yarns 2. However, in the interest of compacting prosecution, a new ground(s) of rejection is made in view of Ueda, Aksoy, Reese, Kramer and Ito. 
Applicant’s Argument #2
Applicant Argues on Pg. 4 that: The rejection relies on a cord diameter of Kramer combined with a topping rubber thickness of Ito to assert a layer thickness being over 3 times as large as the cord diameter, but this is not what is disclosed by Ito. Ito uses relatively large diameter cords relative to the layer thickness. Table I of Ito provides a cord diameter for each of non-steel cords A-F and Table 5 of Ito provides the layer thickness. The thicknesses exemplified in Table 5 can be confirmed, for example, by considering the description in paragraphs [0075]-[0076] of Ito which describe the cord A having a "gauge on the cord" of 0.095 mm and a total thickness of 1.02 mm. The gauge on the cord is the topping rubber thickness x2 mentioned by in the Office Action, so a gauge of 0.095 mm x 2 + cord diameter 0.83 mm (shown in Table A) = the layer thickness 1.02 mm described in paragraph [0075] and shown in Table 5). Using the combination of Tables I and 5 of Ito, the ratio G/D recited in claim I can be calculated for Ito. For cord A, the ratio is 1.22, cord Bis 1.33, cord C is 1.3, cord Dis 1.34, and cords E and Fare 1.28. Since the Office Action acknowledges that the other cited references do not disclose the ratio and since the Examiner states it would be obvious to look to Ito, it is not reasonable to ignore the ratio disclosed by Ito. One of ordinary skill in the art would not have been motivated to look to Kramer in combination with Ito for the ratio. Further, it is not clear why, where Ito discloses a large cord diameter relative to the thickness, the Office considers it would be obvious to use a large thickness relative to a small diameter when combining Ito. Ito does not disclose or suggest any diameters as small as the alleged diameter from the combination with Kramer, but all of the G/D ratios for non-steel cords in Ito are in a fairly tight range of 1.22 to 1.34, regardless of diameters ranging broadly from 0.55 to 0.83 mm. One of ordinary skill in the art would understand from Ito that the thickness scales with the diameter, and if a smaller diameter cord as in Kramer is considered obvious to use, then a similarly smaller thickness of the layer would be considered obvious based on the disclosure of Ito. Using the G/D ratios ranging from 1.22 to 1.34 as disclosed by Ito, the layer thickness for the Kramer 0.40 mm diameter would be from 0.488 mm to 0.536 mm rather than the 1.4 mm value asserted in the rejection. Because the ratio values of 1.22 to 1.34 disclosed by Ito are significantly less than the minimum 1.6 value of claim I and because none of the other cited references disclose the ratio, one of ordinary skill in the art could not have found claim I to be obvious based on the combination of references. Rather, the person of ordinary skill in the art would have obviously arrived at something different than what is claimed. Applicant respectfully submits that the rejection is in error and requests that the rejection be withdrawn.
Examiner’s Response #2
Examiner respectfully disagrees. The applicant appears to unduly limit the prior art for its disclosed benefits. That is, Kramer is beneficial for providing a PET cord having a 550 dtex construction and diameter of 0.38 - 0.45 mm; and where such a cord offers a compromise between ply thickness and strength, see [0018], [0022], [0035]. Ito is beneficial for providing a PET cord where it is generally acceptable to have a thickness of the covering rubber thereof x2 between 0.15 – 0.70 mm (total covering rubber thickness of 0.30 – 1.40 mm) and whereby, this provides a balance between degraded long-term durability and degraded high-speed durability, see [0060]. 17. Thus, it is readily seen that updating Ueda band cord material to have a diameter of 0.40 mm as reasonably suggested by Kramer’s range and topping rubber thickness x2 of 0.7 mm (total thickness of 1.4) as reasonably suggested by Ito’s range provides the tire with a layer thickness of the belt cover layer being over 3 times as large as the cord diameter – (corresponds to 1.6 times or more as large as a cord diameter D of the organic fiber cord). The combination being attractive for the aforementioned benefits. Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749